Citation Nr: 0531312	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of chondromalacia of right knee, currently 
noncompensably disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1976 to April 1981.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.    A  travel board hearing had 
been scheduled for August 2004.  Notwithstanding the 
handwritten comment dated "8/23/04", the hearing was not in 
fact held.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Based on a review of the record, the Board finds a remand 
warranted in this case for two reasons:

First, the record indicates that the veteran last underwent 
VA examination of his service-connected knee disorder in May 
2001.  Second, the record suggests that VA medical records 
have not been obtained for inclusion in the claims file.  
Specifically, in the March 2002 notice of disagreement, the 
veteran's representative stated that the veteran had a 
history of treatment at the Saginaw VA Medical Center.  If 
this is correct, the record lacks records reflecting this 
treatment.  

Accordingly, this case is remanded for the following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate the 
claim and the respective obligations of 
VA and the veteran in obtaining such 
evidence.  This letter should inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See 38 C.F.R. § 3.159 
(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should determine whether the 
veteran has received medical treatment 
from VA for his knee disorder, and if so, 
should request records reflecting such 
treatment for inclusion in the claims 
file.  

3.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current nature of the knee disorder.  
The claims file should be provided to the 
examiner for review of pertinent 
documents, to include any retrieved 
pursuant to this remand.  All indicated 
tests should be performed.  The veteran's 
complaints and the examination findings 
should be recorded in full.     

4.  The RO should then readjudicate the 
issue.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

